Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A, corresponding to Claims 1-9, in the communication filed 10 February 2021 is acknowledged. No traversal was presented with that election.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: Element (230) in [0040] Line 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 2 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 2 is drawn to an apparatus claim, but it does not itself distinguish the apparatus or limit any element of the apparatus in such a way that distinguishes from the human organism recited.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “micropipette electrode” in Claims 1, 3, 4, 6, and 7-9 is used by the claims to mean a device that “delivers pulsed light to a target cell.” However, the art-accepted meaning of the term “micropipette electrode” is a device that dispenses or measures a fluid, as it is a pipette on the micro scale, as well is an electrode, meaning that it can measure or deliver an electrical stimulus, which the device as claimed does neither action relating to a pipette or electrode. The term is indefinite because the specification does not clearly redefine the term. In terms of distinguishing prior art from the claims, the “micropipette electrode” is interpreted as any device within the micrometer range which guides and delivers pulsed light to a specific target.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20110301458) in view of Oyama et al. (US 20150327768).
Regarding Claim 1, Li discloses a photoacoustic imaging system (100), interpreted as a photoacoustic targeting system since it targets a tubular object, as in [0010]. The system 
However, Li does not disclose a controller configured to determine a position of the micropipette electrode relative to the target cell based on the photoacoustic signals. Yet, Oyama teaches a photoacoustic apparatus that includes a position control mechanism (104), interpreted as a controller, which outputs the positional information of the probe (102), when the photoacoustic waves are received to the control processor (109), interpreted as determining a position based on photoacoustic signals, as in [0043]. The photoacoustic system of Oyama further includes a control processor (109) which controls storage of a reception signal of photoacoustic signals based on a positional relationship between the position of the probe (102) and a region of interest of the probe, as in [0051], with the region of interest inherently including a target cell. It would have been obvious to combine the teachings of Li with the .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Oyama as applied to Claim 1 above, and further in view of Wang et al. (US 20160242651).
Regarding Claim 2, the modified system of Li discloses all features of the invention as substantially claimed but is not specific to the target cell being a neuron. However, targeting a neuron represents an intended use of the system claimed. See MPEP 2114(II) specifying that the manner of operating the device does not distinguish an apparatus claim from the prior art. Nonetheless, Wang discloses a method in which a photoacoustic device is utilized to image the action potential in a brain, of cells that include a brain neuron, a spinal neuron, or a sensory neuron, as in [0010], interpreted as the target cell being a neuron. It would have been obvious to further incorporate the photoacoustic neuron targeting of Wang because understanding neurons while utilizing imaging techniques can aid in the understanding and treatment of neurological diseases, such as Alzheimer’s, as taught by Wang in [0005].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Irisawa, as applied to Claim 1 above, and further in view of Yan (CN 2061692).
Regarding Claim 3, the modified system of Li discloses all features of the invention as substantially claimed but is not specific to a glass body covered with an aluminum coating. However, Yan discloses a photoacoustic sensor which is composed of a quartz waveguide rod, .

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Oyama as applied to Claim 1 above, and further in view of Irisawa (US 20150160168).
Regarding Claim 4, the modified system of Li discloses all features of the invention as substantially claimed but is not specific to a lens configured to reduce a beam width of pulsed light including a receiving face and an emitting face. However, Irisawa discloses a photoacoustic image apparatus (10) that includes a condensing lens system (81), as in [0066], which is interpreted as reducing a beam width of the pulsed light, which narrows the pulsed laser beam (L), as in [0065], interpreted as the pulsed light. Although Irisawa does not specifically teach a receiving face and an emitting face, it can be determined from Figure 3 of Irisawa that the condensing lens system (81) has a receiving face that receives pulsed light and has a emitting face positioned such that the laser beam (L) exiting the lens enters the optical fiber cable (82), at an end portion (82e), which corresponds to the micropipette electrode, as best understood in view of indefinite limitations, and labeled in Figure 3 below by the examiner.

    PNG
    media_image1.png
    414
    628
    media_image1.png
    Greyscale

Figure 3 of Irisawa
It would have been obvious to further incorporate the metal-covered glass body and condensing lens of Irisawa because it ensures that light is transmitted into, with the use of a lens, and through the optical cable efficiently, since it is light resistant, meaning that light does not pass through it, as taught by Irisawa in the abstract and [0076].
Regarding Claim 7, the modified system of Li discloses a micropipette electrode a previously cite above, but is not specific to an optical fiber comprising a first end and a second end, wherein the first end of the optical fiber is positioned to receive the pulsed light, and wherein the second end of the optical fiber is positioned relative to the micropipette electrode such that the pulsed light exiting the second end of the optical fiber enters the micropipette electrode. However, Irisawa discloses a photoacoustic image apparatus (10) that includes a .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Irisawa, as applied to Claim 4 above, and further in view of Wang 20160249812, referred to hereinafter as Wang ‘812.
Regarding Claim 5, the modified system of Li discloses all features of the invention as substantially claimed but is not specific to the lens being an achromatic doublet lens. However, Wang ‘812 discloses a method which utilizes a photoacoustic device with an optical lens that includes a pair of achromatic doublet lens, as in [0131]. It would have been obvious to further incorporate the achromatic doublet lens of Wang ‘812 because an achromatic doublet lens works to provide a smaller focal spot and reduced chromatic aberration, which is beneficial when targeting small portions of tissue.

s 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Li, Oyama, and Irisawa, as applied to Claims 1, 4, and 7 above, and further in view of Wang et al. (US 20070299341), referred to hereinafter as Wang ‘341.
Regarding Claim 6, the modified system of Li discloses all features of the invention as substantially claimed but is not specific to the micropipette including a body and a tip wherein the tip is attached to the body and that the pulsed light enters the micropipette on a sidewall of the body. Irisawa discloses an optical fiber (40), interpreted as the body of micropipette electrode, as best understood in view of indefinite limitations and consistent with the structure cited from Li, which is optically connected to light guide plates (41), which is interpreted as the tip that is attached to the body, as in [0053], since the light guide plates (41) are one of the last elements the light transferred through the optical fiber (40) is transmitted through before entering the patient. Furthermore, Wang ‘341 discloses a photoacoustic system that directs the laser energy into a waveguide (120) that has a window (124) on the side, interpreted as a sidewall of the body of the micropipette electrode, as best understood in view of indefinite limitations and consistent with the structure cited from Li, as in [0035] and shown in Figure 10. It would have been obvious to further incorporate the optical fiber and light guide plates of Irisawa because it ensures the efficiency of light transmission to the patient, as taught by Irisawa in [0008]. Additionally, it would have been obvious to further incorporate the side entry of light of Wang ‘341 because it encompasses the concept of directing energy to a biological sample, so that the sample can be evaluated to determine dielectric and/or optical properties of the cells or tissue, as taught by Wang ‘341 in [0006]. The device resulting from the combined teachings includes a lens in the light path, as presented above in view of Irisawa. Therefore, 
Regarding Claim 8, the modified system of Li discloses all features of the invention as substantially claimed but is not specific to the pulsed light entering the micropipette electrode on a sidewall of the body. Irisawa discloses an optical fiber (40), interpreted as the body of micropipette electrode, as best understood in view of indefinite limitations and consistent with the structure cited from Li, which is optically connected to light guide plates (41), which is interpreted as the tip that is attached to the body, as in [0053], since the light guide plates (41) are one of the last elements the light transferred through the optical fiber (40) is transmitted through before entering the patient. Furthermore, Wang ‘341 discloses a photoacoustic system that directs the laser energy into a waveguide (120) that has a window (124) on the side, interpreted as a sidewall of the body of the micropipette electrode, as best understood in view of indefinite limitations and consistent with the structure cited from Li, as in [0035] and shown in Figure 10. It would have been obvious to further incorporate the optical fiber and light guide plates of Irisawa because it ensures the efficiency of light transmission to the patient, as taught by Irisawa in [0008]. Additionally, it would have been obvious to incorporate the side entry of light of Wang ‘341 because it encompasses the concept of directing energy to a biological sample, so that the sample can be evaluated to determine dielectric and/or optical properties of the cells or tissue, as taught by Wang ‘341 in [0006]. The device resulting from the combined teachings includes a lens in the light path, as presented above in view of Irisawa. Therefore, modifying in view of the teachings of Wang ‘341 to include the light path entering the sidewall will include all features of the invention as claimed.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li, Oyama, and Irisawa, as applied to Claims 1 and 7 above, and further in view of Irisawa (US 20170105626), hereinafter referred to as Irisawa ‘626.
Regarding Claim 9, the modified system of Li discloses a micropipette electrode, but does not disclose an optical fiber with the second end fused to the micropipette electrode. However, Irisawa ‘626 discloses an optical fiber (50c) that is fixed to a tube (73a) that it resides inside as it guides the light (L), as in [0122], through the needle body (70a) and needle base (70b), which are interpreted as the first and second ends of the optical fiber being fused. The light that is transmitted through the needle body (70a) is first transmitted through the base (70b) from the cord portion (45), as in [0064] and shown in Figure 15. It would have been obvious to further combine the teachings of Li with the fusion of Irisawa ‘626 because the fusion ensures the optical fiber and the micropipette electrode will not become disconnected and therefore ensure efficiency of use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022.  The examiner can normally be reached on M-F 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 5712701790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793            

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793